                           CERTIFICATE OF SERVICE

       I certify that on the 13th day of September,2019 a true and correct copy of the
foregoing document was served to each person listed below by the method indicated
as provided by Tex. R. Civ. P. 21 and 21a.

                                              /s/ Daniel J. Christensen
                                              DANIEL J. CHRISTENSEN

 William J. Akins
 SBN: 24011972                              ___CERTIFIED MAIL, RETURN RECEIPT
 FISHERBROYLES LLP                          REQUESTED:
 100 Congress Avenue. Ste. 2000
 Austin, Texas 78701                        → E-FILING AND/OR E-SERVICE
 William.akins@fisherbroyles.com
 P: (214)924-9504                           ____ EMAIL TRANSFER

 Bryan D. Pollard                           ____ FACSIMILE TRANSFER
 SBN: 00795592
 FISHERBROYLES LLP
 Highland Park Place
 4514 Cole Avenue, Ste. 600
 Dallas, TX 75205
 Bryan.pollard@fisherbroyles.com
 P: (214)984-7153
 F: (214)279-7192

 Attorneys for Defendant Steadfast
 Insurance Company
